DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on January 31, 2022 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus and a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 31, 2022. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 600 (page 9, [008]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 602 (figure 6A).  Corrected drawing 
Claim Objections
Claim 5 is objected to because of the following informalities:  
Line 1, which recites the limitation “…further comprising reporting process of system status…” should read “…further comprising a reporting process of system status…” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 are drawn to a method; however, it is unclear what each process is and how it is carried out. For example, “an automated watering process in accordance with a watering schedule,” as recited in line 3 of claim 1, does not disclose a method, but rather a feature. For purposes of examination on the merits, the claims are being interpreted as a system capable of carrying out the claimed processes. 
Claims 2-7 are rejected for being dependent on a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (US-20170347547-A1).
Regarding claim 1, Lu et al discloses providing automated horticulture for confined areas consisting of the following: 
an automated watering process in accordance with a watering schedule (page 2, [0050]); 
page 2, [0050]); 
an automated climate control process to maintain horticulture system in accordance with climate parameters (page 2, [0050]); and
an automated process of recording and reporting of system status (page 2, [0048]).
Regarding claim 2, Lu et al discloses providing automated horticulture further comprising an automated process of adding nutrients to the water (page 2, [0050]).
Regarding claim 4, Lu et al discloses providing automated horticulture further comprising monitoring at least one of the group of the pH of the water, the temperature of the water, the temperature of the horticulture growing area, the humidity of the horticulture growing area, and the carbon dioxide of the horticulture growing area (page 2, [0050]).
Regarding claim 5, Lu et al discloses providing automated horticulture further comprising a reporting process of system status and user specified items of interest in communication with the Internet of Things (page 2, [0048]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US-20170347547-A1) in view of Massey (US-20200037514-A1).
	Regarding claim 3, Lu et al does not disclose automated horticulture further comprising an automated process to control operation of a rotating pole.
	Massey teaches a method to provide automated horticulture comprising an automated process to control operation of a rotating pole (page 3, [0025]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lu et al with the automated process of controlling the operation of a rotating pole as disclosed by Massey for the benefit of providing a user with easy access to the plants within an enclosure (page 3, [0026]). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US-20170347547-A1) in view of Helene et al (US-20140115958-A1).
Regarding claim 6, Lu et al does not disclose automated horticulture wherein the watering, lighting and climate control is designed to mimic a certain climate region of the world.
Helene et al teaches a method to provide automated horticulture wherein watering, lighting and climate control is designed to mimic a certain climate region of the world (page 10, [0110]; page 11, [0113]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lu et al with the watering, lighting and climate control to mimic a certain climate region of the world as disclosed by Helene et al for the page 10, [0110]). 
Regarding claim 7, Lu et al as modified above in view of Helene et al teaches a method to provide automated horticulture wherein the harvest is designed to mimic a certain region of the world (page 10, [0110] – page 11, [0113]; page 6, [0065]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Maman et al US-20200275621-A1, Olesen et al US-20190075741-A1, Spiro US-20180325038-A1, Croteau US-20180288948-A1, Blair et al US-20180235156-A1, Vandecruys US-20180206422-A1, and Ofir et al US-20180184602-A1
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644